           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                         September 9, 2019

James C. Shah
Shepherd Finkelman Miller and Shah LLP
35 East State Street
Media, PA 19063

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-cv-00852-LY

Dear Mr. Shah,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                                  Sincerely,
                                                                      WtãÇ _xã|á
                                                                      Deputy Clerk
           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 2 of 6




  JEANNETTE J.               UNITED STATES DISTRICT COURT                               PHILIP J. DEVLIN
     CLACK                    WESTERN DISTRICT OF TEXAS                                  CHIEF DEPUTY
 CLERK OF COURT
                                   501 West 5th Street, Suite 1100
                                       Austin, Texas 78701
                                         September 9, 2019

Alexander H. Burke
Edelman, Combs, Latturner & Goodwin, LLC.
120 S. LaSalle St., 18th Floor
Chicago, IL 60603

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-cv-00852-LY

Dear Mr. Burke,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                          Sincerely,
                                                              WtãÇ _xã|á
                                                              Deputy Clerk
           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 3 of 6




                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                         September 9, 2019

Kolin Tang
Shepherd Finkelman Miller and Shah LLP
1401 Dove Street Suite 540
Newport Beach, CA 92660

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-cv-00852-LY


Dear Ms. Tang,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within ten days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                            Sincerely,
                                                       ftÅtÇà{t iA bt~xá
                                                                      Deputy Clerk
           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 4 of 6




                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                         September 9, 2019

Margaret M Schuchardt
Jaszczuk PC
311 South Wacker Drive Suite 3200
Chicago, IL 60606

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-cv-00852-LY

Dear Ms. Schuchardt,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within ten days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                          Sincerely,
                                                              WtãÇ _xã|á
                                                              Deputy Clerk
           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 5 of 6




                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                         September 9, 2019

Martin W. Jaszczuk
Jaszczuk P.C.
311 South Wacker Drive, Suite 3200
Chicago, IL 60606

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-CV-852-LY

Dear Mr. Jaszczuk,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within ten days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                   Sincerely,
                                                       WtãÇ `A _xã|á
                                                       Deputy Clerk
           Case 1:19-cv-00852-LY Document 38 Filed 09/09/19 Page 6 of 6




                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                         September 9, 2019

Susan J Welde
Murchison and Cumming LLP
801 South Grand Avenue 9th Floor
Los Angeles, CA 90017-4613

Re:    Jeff Hancock v. Jackson Hewitt Tax Service Inc.
       Case Number: 1:19-CV-852-LY

Dear Ms. Welde,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within ten days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                   Sincerely,
                                                       WtãÇ `A _xã|á
                                                       Deputy Clerk
